Citation Nr: 0715006	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-05 990	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance or by reason of being 
housebound.



REPRESENTATION

The veteran represented by:  Missouri Veterans Commission



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from July 
1954 to December 1957.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In 
December 2006, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) for additional development of 
the evidence and readjudication.


FINDINGS OF FACT

1.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less - in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; he also is not a patient in a nursing home and is not 
bedridden.

2.  Although the veteran has some difficulty walking long 
distances due to back pain, he does not require the 
adjustment of any special prosthetics or orthopedic 
appliances; he is able to dress, bathe, and feed himself; to 
attend to the wants of nature; to keep himself ordinarily 
clean and presentable; and to protect himself from the 
hazards or dangers incident to his daily environment without 
care or assistance on a regular basis.

3.  The veteran does not have a single permanent disability 
rated as 
100-percent disabling.


CONCLUSION OF LAW

The criteria are not met for SMP based on the need for 
regular aid and attendance or by reason of being housebound.  
38 U.S.C.A. §§ 1521, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.351, 3.352 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The RO provided the veteran with a VCAA notice letter in 
February 2004.  The letter apprised him of the type of 
evidence needed to support his claim that was not on record 
at the time of the letter, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
letter satisfied the first three notice requirements outlined 
in 38 C.F.R. § 3.159(b)(1) and Pelegrini II, but did not 
include the specific language of the "fourth element" 
mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the U.S. Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 2004).  The 
"fourth element" language in Pelegrini I is substantially 
identical to that of Pelegrini II, as mentioned, requiring VA 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to 
request the claimant provide any evidence in his or her 
possession that pertains to the claim.  Id.  The General 
Counsel's opinion held that this language was obiter dictum 
and, therefore, not binding on VA.  See VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Pelegrini II, 18 Vet. App. at 130 
(Ivers, J., dissenting).  In addition, the General Counsel's 
opinion stated VA may make a determination as to whether the 
absence of such a generalized request, as outlined under 
§ 3.159(b)(1), is harmful or prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent opinions of VA's General 
Counsel, as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

Here, although the VCAA letter did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The letter requested that he 
provide or identify any evidence supporting his claim and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, 20 Vet. App. 537 (2006).  

Further, in Dingess v. Nicholson, the Court held that the 
VCAA applies "generally to all five elements of a claim for 
service connection."  Dingess/Hartman v. Nicholson, 19 Vet. 
473, 487 (2006); aff'd sub nom. Hartman v. Nicholson, No. 
2006-7303 (Fed Cir. Apr. 5, 2007); see also D'Amico v. West, 
209 F.3d 1322, 1327 (Fed. Cir. 2000) (noting that the 
five elements of a claim consist of (1) veteran status; (2) 
existence of a disability; (3) service connection of the 
disability; (4) degree of disability; and (5) effective date 
of the disability).  See, too, Dunlap v. Nicholson, No. 03-
320 (U.S. Vet. App. Mar. 22, 2007).



In applying these precedent cases to the facts at hand, one 
point immediately worth mentioning is that the claim at issue 
is for SMP (which is a type of increased disability 
compensation), rather than for service connection.  And since 
the severity of the veteran's disabilities factor into this 
determination, the February 2004 VCAA letter provided the 
requisite information regarding the degree of disability 
needed to obtain this benefit on both the aid & attendance 
and housebound bases.

That February 2004 VCAA letter, admittedly, did not cite the 
laws and regulations governing nor describe the type of 
evidence necessary to establish a downstream effective date 
for the SMP benefit, if granted.  But that was 
nonprejudicial.
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board considers a question not addressed by the RO, the Board 
must consider whether the veteran will be prejudiced 
thereby).  Since the Board will conclude below that the 
preponderance of the evidence is against his claim for SMP, 
any question as to the appropriate downstream effective date 
to be assigned is rendered moot.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; see also Mayfield, 19 Vet. App. at 128.  Here, VCAA 
notice was provided in February 2004, so prior to the RO's 
initial decision in April 2004.  Therefore, this was in 
accordance with the preferred sequence of events (VCAA letter 
before initial adjudication) specified in Pelegrini II and 
Mayfield.

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs) and his VA outpatient 
treatment (VAOPT) records.  Private medical records were also 
obtained from St. Lukes Hospital.  In addition, VA 
examinations were scheduled in March 2004 and February 2007, 
the latter as directed in the Board's December 2006 remand.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  And 
although offered, the veteran declined his opportunity for a 
hearing to provide oral testimony in support of his claim.  
38 C.F.R. § 20.700(a).



In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  In March 2007, in a statement in 
support of claim (see VA Form 21-4138), he waived the 60-day 
waiting period following issuance of the supplemental 
statement of the case (SSOC) and requested that his appeal be 
forwarded to the Board for an immediate decision.  
Accordingly, the Board will address the merits of his claim.


Governing Statutes and Regulations

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" is entitled to VA pension benefits.  See 38 
U.S.C.A. § 1521(a).

A veteran receiving nonservice-connected pension, as the 
veteran here, may receive pension at a higher (i.e., special) 
monthly rate if he needs regular aid and attendance of 
another individual to conduct routine activities necessary 
for daily life.  38 U.S.C.A. § 1521(d).  A person is 
considered to need regular aid and attendance if he is a 
patient in a nursing home due to mental or physical 
incapacity; or helpless or blind, or so nearly helpless or 
blind as to need or require the regular aid and attendance of 
another individual; or establishes a factual need of aid and 
attendance under 38 C.F.R. § 3.352(a) criteria.  See 38 
C.F.R. § 3.351(b) & (c).

A determination as to factual need of aid and attendance must 
be based on actual requirements of personal assistance from 
others.  Consideration is given to an inability of a claimant 
to dress or undress himself, or to keep himself ordinarily 
clean and presentable; inability to feed himself through loss 
of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which through its essential 
character actually requires that the claimant remain in bed.  
It does not require that all of the above disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions which a claimant is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establishes that the claimant is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a).

SMP also may be granted on an alternative basis, if the 
veteran is housebound.  Housebound benefits are warranted if, 
in addition to having a single permanent disability rated 100 
percent disabling under the VA's Schedule for Rating 
Disabilities (not including ratings based upon 
unemployability under 38 C.F.R. 
§ 4.17 of this chapter), the veteran:  (1) has additional 
disability or disabilities independently ratable at 60 
percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling and involving 
different anatomical segments or bodily systems, or, (2) is 
"permanently housebound" by reason of disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. § 
3.351(d).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  




Legal Analysis

The veteran currently receives nonservice-connected pension 
benefits for severe degenerative disease of the lumbar spine, 
rated as 60 percent disabling; diabetes mellitus, rated as 20 
percent disabling; erosion of the tip of the clavicle of the 
right shoulder, rated as 10 percent disabling; hypertension, 
rated as 10 percent disabling; and a left upper lobe 
pulmonary nodule, rated as 0 percent disabling 
(i.e., noncompensable).  His total combined rating for 
pension benefits is 70 percent.  See 38 C.F.R. § 4.25 
(discussing how to compute combined ratings).

Pursuant to the Board's December 2006 remand directive, the 
veteran was scheduled for a VA aid and attendance or 
housebound examination in February 2007.  The report of that 
examination indicates he is not blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less in both 
eyes.  He said he lived at home with his wife.  He said he 
had someone who helped with the housekeeping, but that he 
helped with his wife's care (she was on crutches until a knee 
replacement).  He also said he did not feel like doing much 
because of his back trouble.  But based on these findings, he 
does not meet the criteria for the aid and attendance under § 
3.351(a)(1) & (2).

According to the report of the February 2007 VA examination, 
the veteran drove himself to the examination, is able to 
leave his home without restriction, does not require an 
orthopedic or prosthetic appliance, can perform all self-care 
skills, and can walk a few hundred yards without assistance.  
His upper and lower extremities were normal.  His back pain 
and previous cerebrovascular accident (stroke/CVA) did limit 
his ability to walk long distances and cause some urinary 
incontinence and weakness, however, still not to the point 
that he needs regular aid and attendance from another person.  
In fact, he readily admitted that he is able to provide care 
for his ailing wife.   



The veteran also is not entitled to SMP by reason of being 
housebound because he does not have a single permanent 
disability rated 100 percent disabling.  
See 38 C.F.R. § 3.351(d).  Furthermore, he is not 
substantially confined to his dwelling or immediate premises.  
He was able to drive himself to the February 2007 VA 
examination and stated that he is able to go to the store on 
a regular basis.  The VA examiner confirmed the veteran could 
leave his domicile without restriction.  

For these reasons and bases, the claim for SMP based on the 
need for aid and attendance or by reason of being housebound 
must be denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to 
resolve in the veteran's favor.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for SMP based on the need for aid and attendance or 
by reason of being housebound is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


